DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 1/31/22. As directed by the amendment: claims 1-2, 7-8, 11 and 13 have been amended, claims 3-6, 9 and 15 have been canceled, and no new claims have been added. Thus, claims 1-2, 7-8, 10-14 and 16 are presently pending in the application.

Claims 1-2, 7-8, 10-14 and 16 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Svetlana Jermilova on 2/10/22.
The application has been amended as follows: 

covering the plurality of windows and forming an inner wall of the body,--

Amend claim 8, line 3 to read --spacer is in the collapsed position--

Amend claim 11, line 9 to read --portion of a bottom frame, the elastic membrane covering the plurality of windows; and

Amend claim 13, line 4 to read --[[the]]a collapsible spacer configured to be attachable to the exit port of the inhaler--

Amend claim 13, line 7 to read --and an elastic membrane attached to at least a portion of a bottom of the frame, and the elastic membrane covering the plurality of windows.

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach that the elastic membrane covers a plurality of windows. The closest prior art of record includes Sundaram et al. (2005/0172955) to an inhaler with a collapsible spacer having air inlet openings or windows 26, Clements (2021/0001064) to a spacer with an elastic membrane (anti-static layer), which is defined in applicant’s specification as broadly as flexible, Poree (2011/0132359) and Steelman et al. (2013/0276781) to collapsible spacers for inhalers, but who fail to teach the claimed limitations above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785